NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30068

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00284-JLR

 v.

DONALD McCOY, Jr.,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Donald McCoy, Jr., appeals from the district court’s judgment and

challenges the 24-year sentence imposed following his guilty-plea conviction for

production, distribution, and possession of child pornography, in violation of 18

U.S.C. §§ 2251(a) and 2252. We have jurisdiction under 28 U.S.C. § 1291, and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      McCoy first contends that the district court procedurally erred by failing to

consider each of the 18 U.S.C. § 3553(a) sentencing factors and address his

mitigating arguments. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record reflects that the district court explicitly acknowledged and considered

each of the sentencing factors, as well as McCoy’s mitigating arguments, but was

not persuaded that they warranted a lower sentence.

      McCoy also argues that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The 24-year sentence is substantively reasonable in light of the section

3553(a) sentencing factors and the totality of the circumstances, including the

seriousness of the offense, the impact on the victims, the need to provide

deterrence to others, and the need to protect the public. See id.

      AFFIRMED.




                                          2                                    18-30068